                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

S. SHANE SMITH,                     )
                                    )
                  Plaintiff,        )
                                    )
        v.                          )         1:18CV914
                                    )
NORTH CAROLINA DEPARTMENT           )
OF PUBLIC SAFETY, et al.            )
                                    )
                  Defendants.       )


                                 ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 19, 2021, was served on the parties in this action.        (Text

Recommendation dated Feb. 19, 2021; Doc. 81.)        No objections were

filed within the time limits prescribed by Section 636.

     The court has reviewed and hereby adopts the Magistrate

Judge’s Recommendation.

     IT IS THEREFORE ORDERED that the Recommendation is ADOPTED

and Plaintiff’s request for a default judgment (Doc. 50) is DENIED.

     IT IS FURTHER ORDERED that Defendants re-serve Plaintiff with

the supplemental production (referenced in Paragraph 16 of Doc.

53) in a manner that documents Plaintiff’s receipt.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

March 16, 2021




    Case 1:18-cv-00914-TDS-LPA Document 86 Filed 03/16/21 Page 1 of 1
